The court
(Johnson, Trezevakt, and Bkbvakd, Justices, i« *268the absence of Grimke, J. and Watie*, J.j /
Curves & Drayton, for the motion. Primóle & Duncan* pontra.
granted a new ° trial, on the ground, that the evidence of O’Driscol, as to the declarations of the parties at the time of the making of the voluntary deed of settlement in question, and of the wife of the sajc| jyj j.| ^ relative to the motives and intentions of the maker of the deed, was improperly admitted in evidence. Such evidence was not warranted by the rules and principles of law, as applicable to the case ; and it is impossible to tell what influence that evidence might have had, in producing the verdict. The question of fraud, or no fraud, might have been determined by it. It does not appear, that this evidence was brought forth by the examination of the defendant’s counsel, as alleged. It appears, that they objected to the evidence before it came out: but the court admitted it. The declarations of a parly should not be allowed in evidence, to explain his intentions in favor of himself, in questions of this nature. Voluntary conveyances may be valid ; but where there are other circumstances of a fraudulent intention, the deed’s being voluntary and gratuitous, and the donor’s being in debt, are evidence, along with the other circumstances, of an intent to defraud creditors : and a deed of conveyance, made with a design to defraud one creditor, is void as to every other creditor.
Bay, contra,
was of opinion, that the verdict was according to the obvious justice of the case, and therefore ought to stand. That the creditor, at whose suit the negroes were sold, liad a mortgage of two other negroes, which was ample security for his debt, which he might obtain satisfaction for, without resorting to the negroes in question. It was true, that he acknowledged, that the negroes mortgaged had been removed out of the State by the instigation, as was supposed, of the mortgagor ; but still they might be come at, and besides, the debtor was not insolvent, but had other property. That the evidence to prove the deed fraudulent was slight and insufficient: and that although the negroes i n question had been sold fairly at sheriff’s sale, and had since passed through the hands of sundry persons ; yet these vendees were not ignorant of the deed of conveyance, and bought with their eyes open.
New trial awarded.